DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim states “and a vertical direction of the mold” it is unclear what this limitation is referring to. Specifically, is it intending to add an additional direction of viewing or is it intending to further define the engagement of the pressing portion. Clarification and/or correction is required.
With regards to claim 6, the claim states “wherein in the state in which the groove portion and the pressing portion are engaged, in the direction orthogonal to the direction in which the groove portion extends and the vertical direction of the mold” it is unclear how the groove portion and the pressing portion can be engaged in an orthogonal direction to the groove portion extensions, i.e. transverse to the longitudinal axis of the groove portion, and also engaged in the vertical direction of the mold. Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohmann (US 2004/0255637).
In reference to claim 1, Dohmann discloses a mold that is used when forging a billet (5) having a rod shape [see paragraph 0021 lines 1-2], the mold comprising
a lower mold (7) having a groove portion (22) for housing the billet, 
an upper mold (6) having a pressing portion (21) that is engaged with the groove portion and that presses the billet, and
a guide portion that is disposed in the pressing portion and that guides a flow of a material of the billet (5) in a longitudinal direction of the billet, 
wherein in a state in which the groove portion and the pressing portion are engaged, in a direction in which the groove portion extends, a protruding amount  of a top portion of the guide portion to an inner side of the groove portion is larger than a protruding amount of end portions on both sides sandwiching the top portion of the guide portion to the inner side of the groove portion [see figure below].

    PNG
    media_image1.png
    456
    356
    media_image1.png
    Greyscale

In reference to claim 2, the guide portion is disposed at a lower end portion of the pressing portion, and has a curved shape with a shape protruding toward a lower side of the mold, when viewed in a direction orthogonal to the direction in which the groove portion extends in the state in which the pressing portion is engaged with the groove portion [see figure above].
In reference to claim 3, the guide portion is disposed on a bottom portion of the groove portion, and has a curved shape with a shape protruding inward of the groove portion, when viewed in a direction orthogonal to the direction in which the groove portion extends [see figure above].
In reference to claim 8, Dohmann discloses a forging method that is a method of forging a billet (5) having a rod shape [see paragraph 0021 lines 1-2], the method comprising
a step of housing the billet (5) in a groove portion (18) of a lower mold (7), and
a step of pressing the billet (5) with a pressing portion of an upper mold and engaging the pressing portion to the groove portion [see paragraph 0023],
wherein a flow of material of the billet (5) to a longitudinal direction of the billet is guided toward both end portions of the billet by a guide portion disposed in the pressing portion, when the billet is pressed [see paragraph 0024 lines 5-11].
In reference to claim 9, when the billet (5) is pressed, a restricting portion (11, that is disposed in the pressing portion restricts the flow of the material of the billet in a transverse direction of the billet, as seen in figure 4c.
In reference to claim 10, when the billet (5) is pressed, portions on both sides of the billet sandwiching the guide portion are supported by support portions (16, 17), as seen in figure  3f.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725